                                                                              3/10/2020
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 DENNIS MCALPIN and CARRIE
 MCALPIN,
 Plaintiffs,                                     CV 19-46-H-CCL

 v.
                                                         ORDER
 NATIONSTAR MORTGAGE LLC
 d/b/a MR. COOPER; and JOHN DOES
 1-10,
 Defendants.

       Before the Court is Defendant Nationstar Mortgage, LLC’s Motion to Allow

Video Conference or Telephonic Appearance at April 10, 2020 Settlement

Conference Due to COVID-19 Concerns, (Doc. 25). Plaintiffs do not oppose this

motion. Accordingly,

       IT IS HEREBY ORDERED Defendant Nationstar Mortgage, LLC’s

Motion to Allow Video Conference or Telephonic Appearance at April 10, 2020

Settlement conference due to COVID-19 concerns is GRANTED. Alan Blunt is

allowed to appear at the April 10, 2020 settlement conference by telephone.

      DATED this 10th day of March, 2020.
